Title: Thomas Jefferson to Thomas Eston Randolph, 20 October 1816
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Dear Sir
            Monticello Oct. 20. 16.
          
          The account rendered to-day is perfectly satisfactory, as the not having known of the 9. barrels of family flour subsequent to the last account, had alone excited doubt and a wish for you to examine it. I inclose you a statement as I suppose the account now to stand
          
            your’s affectly
            Th: Jefferson
          
         